DETAILED ACTION

Status of the Application

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the amendments filed on 02/22/2022. Claims 21, 30, and 36 have been amended and claims 21-40 are currently pending. Claims of 02/22/2022 are further amended with an examiner’s amendment here as provided below. The Examiner’s Amendment amends claims 21, 28, 30 and 35-36. 

Allowable Subject Matter

Claims 21-40 are allowed.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via an interview with Ryan Phelan on 04/28/2022.
	Please amend the claims listing dated 02/22/2022 as follows:
  (Currently amended) An artificial intelligence (Al) and dealer management (DMS) predictive computer-implemented system, comprising: 
at least one processor; 
a non-transitory memory; 
a predictive analysis model configured for execution by the at least one processor, and further configured for model intelligence tuning, 
instructions stored on the non-transitory memory, wherein the instructions when executed by the at least one processor cause the at least one processor to: 
retrieve, over a network, individual consumer data about a consumer interested in acquiring a vehicle, the individual consumer data indicative of at least one of (i) present or future needs of the consumer and (ii) historical behavior of the consumer, wherein the individual consumer data is retrieved from an interview including a plurality of interview questions being electronically administered to the consumer using a computing device accessible by the consumer, the individual consumer data including response point values associated with each interview question; 
retrieve dealer management system (DMS) data from a DMS of an automotive dealership, the DMS data indicative of transactional data relating to a plurality of automotive commodities being finance or insurance (F&l) products or services associated with the vehicle of interest; 
utilize one or more application programming interfaces (APIs) to acquire, over the network, consumer resource data from an online consumer resource provided on a website hosted by a web server, the one or more APIs being utilized to provide accessibility to various datasets provided by the online consumer resource relating to at least one of the automotive commodities and the vehicle of interest; 
retrieve, from the DMS, deal data indicative of transactional terms relating to at least one of (i) current acquisition of the vehicle of interest by the consumer, and (ii) past acquisition of the vehicle of interest or vehicles similar to the vehicle of interest by other consumers; 
predictively analyze the individual consumer data, DMS data, consumer resource data, and deal data by utilizing a computer-implemented algorithm and the predictive analysis model, 2Application No. 14/978,911Docket No.: 33443/57205 Amendment dated February 22, 2022 After Final Office Action of November 22, 2021 wherein the computer-implemented algorithm is executed by the at least one processor to: 
compute a needs value associated with each of the automotive commodities based on the individual consumer data retrieved from the interview being electronically administered to the consumer, the needs value includes a point value from +10 to -10 scale x100 returned from a combination of point values assigned to the interview questions; 
compute a likelihood value associated with each of the automotive commodities based on the retrieved DMS data, the retrieved consumer resource data, and the retrieved deal data, the likelihood value determined as a percentage; [[and]] 
compute a predictive analytics score associated with each of the automotive commodities based on a corresponding needs value multiplied by a first weighted value of the predictive analysis model and a corresponding likelihood value multiplied by a second weighted value of the predictive analysis model, each predictive analytics score being determined as a percentage indicative of a probability of sale of a corresponding automotive commodity; and 
filter the plurality of automotive commodities to a subset of automotive commodities based on the predictive analytics score associated with each of the automotive commodities,
wherein the predictive analysis model is continuously and periodically updated by the computer-implemented algorithm being further executed by the at least one processor to: 
output an electronic presentation as dynamically generated for the consumer including an analytics page displayable on a display of a computing device accessible by the consumer, the analytics page displaying a set of one or more interactive visual icons corresponding to each of the subset of automotive commodities comprising respective predictive analytics scores, the corresponding needs value, and the corresponding likelihood value associated with each automotive commodity, wherein the set of one or more interactive visual icons are sized on the display, placed on the display, or displayed in an order based on one or more predicted outcomes of an individual consumer selecting a respective one of the set of one or more interactive visual icons from the display; 3Application No. 14/978,911Docket No.: 33443/57205 Amendment dated February 22, 2022 After Final Office Action of November 22, 2021 
receive a selection of the individual consumer indicating an actual selection of a selected interactive visual icon from the display screen;  
update the predictive analysis model, wherein updating the model comprises tuning one or more of the weights of the predictive analysis model based on comparison of the actual selection of the selected interactive visual icon from the display with the one or more predicted outcomes of the predictive analysis model; and 
output an updated electronic presentation as dynamically generated for the individual consumer and including an updated set of one or more interactive visual icons corresponding to an updated set of automotive commodities comprising respective updated predictive analytics scores determined by the predictive analysis model as updated, 
wherein the updated set of one or more interactive visual icons are sized on the display, placed on the display, or displayed in an order that is different from the set of one or more interactive visual icons as originally displayed to visually indicate the individual consumer's actual interaction with the selected interactive visual icon.

  (Previously Presented) The computer-implemented system of claim 21, wherein the instructions when executed by the at least one processor further cause the at least one processor to: compute a weight for each of the consumer data, DMS data, consumer resource data, and deal data; and generate the predictive analytics score based on the combined weights.

  (Previously Presented) The computer-implemented system of claim 21, wherein the instructions when executed by the at least one processor further cause the at least one processor to: generate the electronic presentation including information associated with the interview electronically administered to the consumer.

  (Previously Presented) The computer-implemented system of claim 21, wherein the instructions when executed by the at least one processor further cause the at least one 4Application No. 14/978,911Docket No.: 33443/57205 Amendment dated February 22, 2022 After Final Office Action of November 22, 2021 processor to: retrieve, from the DMS, group consumer data about other consumers who have previously purchased the vehicle of interest, vehicles similar to the vehicle of interest, or automotive commodities associated with the vehicle of interest, the group consumer data indicative of at least one of (i) past needs of the other consumers and (ii) historical behavior of the other consumers; and compute the likelihood value associated with each of the automotive commodities based on the group consumer data.

  (Previously Presented) The computer-implemented system of claim 21, wherein the instructions when executed by the at least one processor further cause the at least one processor to display the analytics page including a visual icon associated with each of the subset of automotive commodities, each visual icon having a size associated with the corresponding needs value.

  (Previously Presented) The computer-implemented system of claim 25, wherein the instructions when executed by the at least one processor further cause the at least one processor to display each visual icon with a color associated with the corresponding predictive analytics score.

  (Previously Presented) The computer-implemented system of claim 21, wherein the at least one processor and the non-transitory memory are implemented on the computing device accessible by personnel of the automotive dealership and with the computing device being located at the automotive dealership.

  (Currently amended) The computer-implemented system of claim 21, further comprising a reporting module implemented by the at least one processor, wherein the instructions when executed by the at least one processor further cause the at least one processor to utilize the reporting module to generate a report electronically presentable on the display of the computing device, wherein the report provides trends about sales performance of at least one of (i) the automotive commodities and (ii) dealership personnel tasked with selling the automotive commodities.

  (Previously Presented) The computer-implemented system of claim 21, wherein the computing device on which the interview is electronically administered to the consumer is further defined as a mobile computing device belonging to the consumer.

  (Currently amended) An artificial intelligence (Al) and dealer management (DMS) predictive computer-implemented method implemented on one or more computing devices comprising non-transitory memory and at least one processor, the method comprising: 
retrieving, with the one or more computing devices over a network, individual consumer data about a consumer interested in acquiring a vehicle, the individual consumer data indicative of at least one of (i) present or future needs of the consumer and (ii) historical behavior of the consumer, wherein the individual consumer data is retrieved from an interview including a plurality of interview questions being electronically administered to the consumer using a computing device accessible by the consumer, the individual consumer data including response point values associated with each interview question; 
retrieving, with the one or more computing devices, dealer management system (DMS) data from a DMS of an automotive dealership, the DMS data indicative of transactional data relating to a plurality of automotive commodities being finance or insurance (F&l) products or services associated with the vehicle of interest; 
utilizing, with the one or more computing devices, one or more application programming interfaces (APIs) to acquire, over the network, consumer resource data from an online consumer resource provided on a website hosted by a web server, the one or more APIs being utilized to provide accessibility to various datasets provided by the online consumer resource relating to at least one of the automotive commodities and the vehicle of interest; 
retrieving, with the one or more computing devices, from the DMS, deal data indicative of transactional terms relating to at least one of (i) current acquisition of the vehicle of interest by the consumer, and (ii) past acquisition of the vehicle of interest or vehicles similar to the vehicle of interest by other consumers; 
predictively analyzing, with the one or more computing devices, the individual consumer data, DMS data, consumer resource data, and deal data by utilizing a computer-implemented algorithm and the predictive analysis model by the one or more computing devices to: 6Application No. 14/978,911Docket No.: 33443/57205 Amendment dated February 22, 2022 After Final Office Action of November 22, 2021 
compute a needs value associated with each of the automotive commodities based on the individual consumer data retrieved from the interview being electronically administered to the consumer , the needs value includes a point value from +10 to -10 scale x100 returned from a combination of point values assigned to the interview questions; 
compute a likelihood value associated with each of the automotive commodities based on the retrieved DMS data, the retrieved consumer resource data, and the retrieved deal data, the likelihood value determined as a percentage; [[and]] 
compute a predictive analytics score associated with each of the automotive commodities based on a corresponding needs value multiplied by a first weighted value of the predictive analysis model and a corresponding likelihood value multiplied by a second weighted value of the predictive analysis model, each predictive analytics score being determined as a percentage indicative of a probability of sale of a corresponding automotive commodity; and 
filtering the plurality of automotive commodities to a subset of automotive commodities based on the predictive analytics score associated with each of the automotive commodities;  
continuously and periodically updating the predictive analysis model by further utilizing a computer-implemented algorithm to: 
an individual consumer selecting a respective one of the set of one or more interactive visual icons from the display; 
receive a selection of the individual consumer indicating an actual selection of a selected interactive visual icon from the display screen; 
update the predictive analysis model for, wherein updating the model comprises tuning one or more of the weights of the predictive analysis model based on comparison of the actual selection of the selected interactive visual icon from the display with the one or more predicted outcomes of the predictive analysis model; and 
output an updated electronic presentation as dynamically generated for the individual consumer and including an updated set of one or more interactive visual icons corresponding to an updated set of automotive commodities comprising respective updated predictive analytics scores determined by the predictive analysis model as updated, 
wherein the updated set of one or more interactive visual icons are sized on the display, placed on the display, or displayed in an order that is different from the set of one or more interactive visual icons as originally displayed to visually indicate the individual consumer's actual interaction with the selected interactive visual icon.
  (Previously Presented) The computer-implemented method of claim 30, wherein the one or more computing devices further perform the steps of: computing a weight for each of the consumer data, DMS data, consumer resource data, and deal data; and generating the predictive analytics score based on the combined weights.

  (Previously Presented) The computer-implemented method of claim 30, wherein the one or more computing devices further perform the step of generating the electronic presentation including information associated with the interview electronically administered to the consumer.

  (Previously Presented) The computer-implemented method of claim 30, wherein the one or more computing devices further perform the steps of: retrieving, from the DMS, group consumer data about other consumers who have previously purchased the vehicle of interest, vehicles similar to the vehicle of interest, or 8Application No. 14/978,911Docket No.: 33443/57205 Amendment dated February 22, 2022 After Final Office Action of November 22, 2021 automotive commodities associated with the vehicle of interest, the group consumer data indicative of at least one of (i) past needs of the other consumers and (ii) historical behavior of the other consumers; and computing the likelihood value associated with each of the automotive commodities based on of the group consumer data.

  (Previously Presented) The computer-implemented method of claim 30, wherein the one or more computing devices further perform the steps of: displaying the analytics page including a visual icon associated with each of the subset of automotive commodities, each visual icon having a size associated with the corresponding needs value.

  (Currently amended) The computer-implemented method of claim 30, wherein the one or more computing devices are further programmed with a reporting module to perform step of generating, using the reporting module, a report electronically presentable on the display of the computing device, wherein the report provides trends about sales performance of at least one of (i) the automotive commodities and (ii) dealership personnel tasked with selling the automotive commodities.
  (Currently amended) A computer software product comprising instructions stored on a non-transitory computer-readable medium, wherein the instructions when executed by at least one processor are configured to cause the at least one processor to: 
retrieve, over a network, individual consumer data about a consumer interested in acquiring a vehicle, the individual consumer data indicative of at least one of (i) present or future needs of the consumer and (ii) historical behavior of the consumer, wherein the individual consumer data is retrieved from an interview including a plurality of interview questions being electronically administered to the consumer using a computing device accessible by the consumer, the individual consumer data including response point values associated with each interview question; 
retrieve dealer management system (DMS) data from a DMS of an automotive dealership, the DMS data indicative of transactional data relating to a plurality of automotive commodities being finance or insurance (F&l) products or services associated with the vehicle 9Application No. 14/978,911Docket No.: 33443/57205 Amendment dated February 22, 2022 After Final Office Action of November 22, 2021 of interest; 
utilize one or more application programming interfaces (APIs) to acquire, over the network, consumer resource data from an online consumer resource provided on a website hosted by a web server, the one or more APIs being utilized to provide accessibility to various datasets provided by the online consumer resource relating to at least one of the automotive commodities and the vehicle of interest; 
retrieve, from the DMS, deal data indicative of transactional terms relating to at least one of (i) current acquisition of the vehicle of interest by the consumer, and (ii) past acquisition of the vehicle of interest or vehicles similar to the vehicle of interest by other consumers; 
predictively analyze the individual consumer data, DMS data, consumer resource data, and deal data by utilizing a computer-implemented algorithm and the predictive analysis model to: 
compute a needs value associated with each of the automotive commodities based on the individual consumer data retrieved from the interview being electronically administered to the consumer , the needs value includes a point value from +10 to -10 scale x100 returned from a combination of point values assigned to the interview questions; 
compute a likelihood value associated with each of the automotive commodities based on the retrieved DMS data, the retrieved consumer resource data, and the retrieved deal data , the likelihood value determined as a percentage; 
compute a predictive analytics score associated with each of the automotive commodities based on a corresponding needs value multiplied by a first weighted value of the predictive analysis model and a corresponding likelihood value multiplied by a second weighted value of the predictive analysis model, each predictive analytics score being determined as a percentage indicative of a probability of sale of a corresponding automotive commodity; 
filter the plurality of automotive commodities to a subset of automotive commodities based on the predictive analytics score associated with each of the automotive commodities;  
continuously and periodically updating the predictive analysis model to: 10Application No. 14/978,911Docket No.: 33443/57205 Amendment dated February 22, 2022 After Final Office Action of November 22, 2021 
output an electronic presentation as dynamically generated for the consumer including an analytics page displayable on a display of a computing device accessible by the consumer, the analytics page displaying a set of one or more interactive visual icons corresponding to each of the subset of automotive commodities including a respective predictive analytics scores, the corresponding needs value, and the computed corresponding likelihood value associated with each automotive commodity, wherein the set of one or more interactive visual icons are sized on the display, placed on the display, or are displayed in an order based on one or more predicted outcomes of an individual consumer selecting a respective one of the set of one or more interactive visual icons from the display; 
receive a selection of the individual consumer indicating an actual selection of a selected interactive visual icon from the display screen; 
update the predictive analysis model, wherein updating the model comprises tuning one or more of the weights of the predictive analysis model based on comparison of the actual selection of the selected interactive visual icon from the display with the one or more predicted outcomes of the predictive analysis model; and 
output an updated electronic presentation as dynamically generated for the individual consumer and including an updated set of one or more interactive visual icons corresponding to an updated set of automotive commodities comprising respective updated predictive analytics scores determined by the predictive analysis model as updated, 
wherein the updated set of one or more interactive visual icons are sized on the display, placed on the display, or displayed in an order that is different from the set of one or more interactive visual icons as originally displayed to visually indicate the individual consumer's actual interaction with the selected interactive visual icon.
  (Previously Presented) The computer software product of claim 36, wherein the instructions when executed by the at least one processor are further configured to: compute a weight for each of the consumer data, DMS data, consumer resource data, 11Application No. 14/978,911Docket No.: 33443/57205 Amendment dated February 22, 2022 After Final Office Action of November 22, 2021 and deal data; and generate the predictive analytics score based on the combined weights.

  (Previously Presented) The computer software product of claim 36, wherein the instructions when executed by the at least one processor are further configured to: generate the electronic presentation including information associated with the interview electronically administered to the consumer.

  (Previously Presented) The computer software product of claim 36, wherein the instructions when executed by the at least one processor are further configured to: retrieve, from the DMS, group consumer data about other consumers who have previously purchased the vehicle of interest, vehicles similar to the vehicle of interest, or automotive commodities associated with the vehicle of interest, the group consumer data indicative of at least one of (i) past needs of the other consumers and (ii) historical behavior of the other consumers; and compute the likelihood value associated with each of the automotive commodities based on of the group consumer data.
  (Previously Presented) The computer software product of claim 36, wherein the instructions when executed by the at least one processor are further configured to: display the analytics page including a visual icon associated with each of the subset of automotive commodities, each visual icon having a size associated with the corresponding needs value.


Reasons for Allowance

Claim amendments filed on 02/22/2022 overcame the rejection under 35 U.S.C. 101, and accordingly the rejection has been withdrawn. The Applicant’s argument regarding the claim amendments recite a practical application in a manner similar to Example 37 was persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/           Primary Examiner, Art Unit 3624